DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status
Claims 31-56 filed 2/24/20 are being examined as the fee worksheet 5/26/20 identifies 26 claims having only 1 independent claim.  A phone call to Sandra P. Thompson on 8/9/22 confirmed the correct claims above to be examined.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudanyali “Integrated Rapid-diagnostic test reader platform on a cellphone" Lab Chip, 2012, 12,2678-2686.
Mudanyali discloses a universal rapid diagnostics test reader, comprising: 
a set of control electronics, wherein the set of control electronics comprises a processor electronics that control the illumination component (cell phone has processor electronics that control the illumination component, LED are electronically connected to ear phones that can trigger LED illumination, page 2679, caption fig. 1);
a digital camera component (cell phone camera); 
an illumination component, wherein the illumination component comprises a transmission mode of operation wherein the rapid diagnostic reader test is between the light emitting diode and the camera component (fig. 1d, LED in RDT reader, two LED for reflection and one LED for transmission mode), 
a housing component (fig. 1 housing attaches to cell phone to become diagnostic test reader), and 
a rapid diagnostics test tray (fig. 1a-1d shows tray in housing that holds the lateral flow immune chromatographic assay), wherein the tray can hold at least one rapid diagnostics test having a shape and a size in a fixed position relative to the digital camera component and the illumination component, and wherein the reader can accommodate more than one different rapid diagnostics test (fig. 1a-1d, abstract states various lateral flow immune chromatographic assay can be used in the tray, page 2679 bottom left column states the RDT cartridges are inserted into the base of the cell phone attachment using custom designed trays (i.e. mechanical adapters specific to each RDT type)). 
Regarding claim 32, wherein the digital camera component comprises at least one lens, at least one image sensor, at least one analog to digital converter, at least one digital image processor, at least one flash, at least one microprocessor or a combination thereof (cell phone cameras inherently provide these components). 
Regarding claim 33, wherein the digital camera component uses autofocus aided by a burst of flash illumination prior to image acquisition (cell phone cameras inherently provide use an autofocus; further this claim does not provide any additional structure to the parent claim). 
Regarding claim 34, wherein the digital camera component is operatively located in a smartphone (the smartphone is structurally capable of taking the picture). 
Regarding claim 35, wherein the smartphone further comprises a wireless communication component (smartphones inherently comprise wireless communication). 
Regarding claim 36, wherein the wireless communication component comprises a wireless connection that is operatively initiated and engaged by non-optical functions (Claim 31 is drawn to a device.  This claim does not provide any additional structure to the parent claim).
Regarding claim 37, wherein non-optical methods functions comprises WIFI, BLUETOOTH or Near Field Communications (this claim does not provide any additional structure to the parent claim). 
Regarding claim 38, wherein the wireless communication component comprises an optical connection that is operatively initiated and engaged by a flash in the digital camera component and a photo- detector in the set of control electronics (a smart phone has an optical connection). 
Regarding claim 39, wherein the flash controls light-emitting diode illumination (page 2680).  
Regarding claim 40, wherein the flash controls light-emitting diode selection (page 2680). 
Regarding claim 41, wherein the smartphone is enclosed in its case before being operatively engaged with the housing component (fig. 1b). 
Regarding claim 42, wherein the smartphone is operatively engaged with the housing component (the phone is structural configured within the housing in order to take a picture) 
Regarding claim 43, wherein the smartphone is further constrained with an L-shaped corner component (fig. 1a). 
Regarding claim 44, wherein the smartphone is held in a fixed position in a planar direction with at least one spring (fig. 1c shows side clamps which are flexible spring like). 
Regarding claim 45, wherein the smartphone is constrained in a perpendicular direction with a slanted side or a curved side (fig 1a-1d). 
Regarding claim 46, wherein the illumination component includes illumination of rapid diagnostics test by one or more light emitting diodes at the wavelength of imaging for chromatographic rapid diagnostic tests or at the excitation wavelength for the fluorescent rapid diagnostic tests (three LEDS are employed).
Regarding claim 47, wherein the illumination component comprises a reflection mode of operation where one or more light- emitting diodes and the camera component that are on a front side of the rapid diagnostic test with the light-emitting diode axis that is roughly perpendicular to the rapid diagnostic test plane (reflection mode, claim 21). 
Regarding claim 48, wherein the light-emitting diode is the flash light-emitting diode that is part of the camera component illuminating a strip on the rapid diagnostics test from the front side (mobile phone with integrated flash). 
Regarding claim 49, wherein the rapid diagnostic test may comprise a bare strip, a strip on a translucent plastic backing, a conventional strip packaged in a translucent plastic cassette or a combination thereof (test strip conventional strip packaged). 
Regarding claim 50, wherein the light-emitting diode is the flash light-emitting diode that is a part of the camera component (smart phone with LED lights). 
Regarding claim 51, wherein the camera is imaging a strip via a mirror placed in front of the rapid diagnostic test (the container includes a reflection mirror to increase the effective optical path length between the target area and the camera). 
Regarding claim 52, wherein the housing component is designed to enclose all components of the reader into a light tight enclosure and wherein the rapid diagnostic test is illuminated only by the illumination from the reader and not illuminated by ambient light (the housing is light tight). 
Regarding claim 53, wherein the rapid diagnostics tray secures a rapid diagnostics test in the tray with an L-shaped corner component (the housing bottom is shaped in a square form which has an L shaped corner). 
Regarding claim 54, wherein the rapid diagnostic test is held in a fixed position in a planar direction with at least one spring (see claim 15 above). 
Regarding claim 55, wherein the rapid diagnostic test is constrained in a perpendicular direction with at least one slanted side or a curved side (see claim 16 above).
Regarding claim 56, wherein the more than one rapid diagnostic tests are constrained in their position by their own cradles and posts customized on the same tray (the smart phone is positioned in the housing to create a light tight housing). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797